Citation Nr: 0811495	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thoracic spine disability, and if so, whether the claim can 
be granted.

2.  Entitlement to a compensable rating for residual scar, 
status post arthrotomy, right knee. 

3.  Entitlement to a compensable rating for residual scar, 
status post arthrotomy, left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active duty from January 1986 to 
July 1991 with 4 years and 9 months of prior duty, apparently 
from 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008. 


FINDINGS OF FACT

1.  Service connection for a disability of the thoracic spine 
was denied in a May 2003 rating decision.  It was held that a 
one time treatment for tenderness is not considered a chronic 
disability and there was no evidence of a then-current 
thoracic spine disability or a medical opinion that related a 
thoracic spine disability to military service.  The veteran 
was notified of this determination, and did not perfect a 
timely appeal to the decision.

2.  Evidence associated with the claims file since the May 
2003 rating decision regarding the thoracic spine disability, 
is not cumulative and redundant, and raises a reasonable 
possibility of substantiating the claim.

3.  The disability of the thoracic spine cannot clearly be 
disassociated from the veteran's military service.   

4.  The medical and other evidence of record indicates that 
the veteran's residual surgical scarring of the left and 
right knees is manifested by no sequelae and does not cause 
any functional limitation or involve disfigurement or deep 
scarring.  Tender and painful scarring has not been 
clinically identified.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service 
connection for a thoracic spine disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Evidence received to reopen the claim for service 
connection for a thoracic spine disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  With resolution of reasonable doubt in the appellant's 
favor, the disability of the thoracic spine is related to 
military service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for a compensable evaluation for 
service-connected scar of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2007).

5.  The criteria for a compensable evaluation for 
service-connected scar of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Although the RO did not 
provide the veteran with the required notice regarding his 
application to reopen his claim for service connection for a 
thoracic spine disability, as service connection is granted 
herein, further notice or development on this issue is not 
indicated.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the VCAA duty to notify and assist has been satisfied.  
Examination has been conducted, notice as to what evidence 
needed has been provided, and there is no indication that 
there is additional evidence or development that should be 
undertaken.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of July 2003, 
November 2003, and March 2006 provided pertinent notice and 
development information.  He appears to have actual knowledge 
of what is needed to get an increased rating.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Reopening of a claim for service connection for a thoracic 
spine disability

Service connection for a thoracic spine disability was denied 
in a May 2003 rating decision.  The veteran did not perfect a 
timely appeal to that determination, and it became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for a 
thoracic spine disability.  The claim for service connection 
for a thoracic spine disability had been denied because it 
had been determined that the veteran did not have evidence of 
a current disability.  Since the May 2003 rating decision, 
evidence has been received that shows the veteran has a 
current chronic thoracic spine disability, T-11 compression 
fracture of the thoracic spine.  This relates to an 
unestablished fact necessary to substantiate the claim, and 
the claim is reopened and will be considered on the merits.  
See 38 C.F.R. § 3.156(a).  

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Because the 
Board's decision will result in a grant of service 
connection, the appellant is not prejudiced.

Service connection for a thoracic spine disability 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Concerning evidence of current disability, VA outpatient 
records reveal a diagnosis of T11 compression fracture.  This 
diagnosis satisfies the first element of Hickson.

In considering the element of in-service incurrence or 
aggravation, the service medical records relate that the 
veteran received medical care on several occasions for back 
complaints.  In August 1984, he reported mid back pain after 
falling from a ladder.  In December 1985 he received medical 
care for back complaints.  Muscle spasm was noted to the 
paraspinous muscle of the lower thoracic spine.  Also in July 
1987, he received treatment for thoracic strain.  

In regard to the third element of Hickson, medical evidence 
of a nexus, a contract examination was conducted in August 
2003.  The examiner reviewed the veteran's medical history 
and concluded that a lumbar spine disability was related to 
his inservice back injury.  Although this examiner did not 
comment specifically on the thoracic spine disability, it 
appears that his treatment for the thoracic spine was in 
concert with medical care provided for the lumbar spine.  As 
noted, the service medical records indicate that the initial 
injury was to the mid back.  The Board is not able to 
differentiate whether the initial inservice injury to his 
back was to the thoracic spine or lumbar spine.  Moreover, he 
was seen for thoracic spine complaints with objective 
evidence of muscle spasm in December 1985 and a diagnosis of 
thoracic spine strain was reported in July 1987.  
Furthermore, the veteran has reported continuing back 
problems since service discharge.  There is no information in 
the claims file that the veteran has suffered a non service 
related injury to the back.  Therefore, taking into 
consideration the veteran's medical history and the comments 
of the QTC examiner, the Board finds that the evidence is at 
least in equipoise.  With resolution of reasonable doubt in 
the veteran's favor, service connection for T-11 compression 
fracture, is warranted.



Criteria and analysis for increased evaluations for residual 
scarring status post arthrotomy of the right and left knees 

Based on an inservice injury and surgery that required 
stitches to the knees, service connection was granted for 
residual scarring of the left and right knees in a May 2003 
rating action.  A noncompensable evaluation was assigned for 
each knee, which has remained in effect since then.  

The veteran underwent left knee arthroscopy in November 2004.  
The report of the most recent VA examination in February 2005 
describes the scars as 1 x 5-centimeter on the medial aspect 
of each knee.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Under the rating criteria, a 10 percent rating is assigned 
for a scar on other than the head, face, or neck, that are 
deep (associated with underlying soft tissue damage) or that 
cause limited motion with area or areas exceeding 6 square 
inches (39 sq. cm.).  A 20 percent rating is award if the 
area or areas exceeds 12 square inches (77 sq. cm.).  
Diagnostic Code 7801.  If a scar on other than the head face 
or neck is superficial (not associated with soft tissue 
damage) and does not cause limited motion, a maximum 10 
percent rating is assigned if affecting an area or areas of 
144 square inches (929 sq. cm.) or greater.  Diagnostic Code 
7802.  A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Diagnostic Code 7803.  Similarly, 
a scar that is superficial and painful on examination may be 
assigned a maximum 10 percent rating.  Diagnostic Code 7804.  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Diagnostic Code 7805.

Considering the evidence of record, the Board finds no basis 
for increased ratings for scars of the left and right knees 
under the rating criteria.  The report of the February 2005 
QTC examination fail to demonstrate evidence of ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, 
associated limitation or motion, tenderness, or other 
abnormality.  Similar results were recorded at QTC 
examination in December 2003.  There is no clinical 
indication of any tenderness at the scarring site.  Thus, 
there is no evidence to support a rating greater than the 
existing evaluation. 38 C.F.R. § 4.7.  

The Board notes that the veteran has testified that he has 
constant itching of his knee scars.  This causes him to 
scratch his scars which lead to ulceration.  The Diagnostic 
Code does not contemplate self-inflicted ulceration and this 
is not clinically confirmed.  The lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability.  However, these statements 
regarding the severity of the appellant's symptoms must be 
viewed in conjunction with the objective medical evidence of 
record and the pertinent rating criteria.  There has been no 
objective evidence of ulceration associated with the 
veteran's scars reported at the contract examinations.  

Accordingly, the Board finds that the preponderance of the 
evidence is against compensable ratings for the scars located 
on the left and right knees.  38 C.F.R. § 4.3. 


ORDER

The claim for service connection for a thoracic spine 
disability is reopened and service connection for a thoracic 
spine disability is granted.  

A compensable evaluation for residual scar, status post 
arthrotomy, right knee, is denied.

A compensable evaluation for residual scar, status post 
arthrotomy, left knee, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


